UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                           ____________

                                           No. 00-20868
                                           ____________


               A V MEGHANI; HUSSAINI ENTERPRISES INC; SHIRAZ
               MEGHANI; HALIMI ENTERPRISES INC; HYDERI
               ENTERPRISES INC; SALEEM MEGHANI; HASSANI
               ENTERPRISES INC,


                                               Plaintiffs - Appellants,

               versus


               SHELL OIL COMPANY; MOTIVA ENTERPRISES LLC; EQUIVA
               ENTERPRISES LLC,


                                               Defendants - Appellees.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                    USDC No. H-00-CV-547

                                          August 13, 2001

Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       AFFIRMED for the reasons stated in the district court’s Amended Memorandum and Order

of August 29, 2000. See Meghani v. Shell Oil Co., 115 F.Supp.2d 747 (S.D. Tex. 2000).


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.